United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
LOGISTICS CENTER, ROBINS AIR FORCE
BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joseph F. Henderson, Esq., for the appellant
Matthew Bernt, Esq., for the Director

Docket No. 08-1253
Issued: January 21, 2009

Oral Argument December 3, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated December 11, 2007 and February 7, 2008 that denied
her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
neck, shoulder or upper back injury on August 30, 2007 causally related to factors of her federal
employment.
FACTUAL HISTORY
On September 17, 2007 appellant, then a 64-year-old inventory management specialist,
filed a Form CA-1, traumatic injury claim, alleging that she injured her lower neck, shoulders

and upper back on August 30, 2007 picking up heavy boxes at work. She stopped work on
September 5, 2007. The employing establishment controverted the claim.
In a report dated September 24, 2007, Dr. Mellayne Myers, Board-certified in family
medicine, diagnosed neck, shoulder and upper back pain and advised that appellant could return
to work with a restriction of no elbow or above shoulder work and a maximum weight restriction
of 20 pounds. Magnetic resonance imaging (MRI) scans were performed on October 4, 2007.
Cervical spine MRI scan demonstrated a small to moderate-sized central disc protrusion at C5-6
and a mild broad-based disc bulge or protrusion without significant stenosis at C6-7. Thoracic
spine MRI scan demonstrated minimal thoracic degenerative disc disease with no spinal stenosis.
Right shoulder MRI scan demonstrated very mild supraspinatus tendinopathy, no rotator cuff
tear, mild acromioclavicular joint hypertrophy, and a probable subchondral cyst in the humeral
head. By report dated October 12, 2007, Dr. Myers noted her review of the MRI scans and that
appellant had reported neck, upper back and shoulder discomfort since August 30, 2007. She
advised that the neck and shoulder pain were related to the MRI scan changes. On October 19,
2007, Dr. Sally A. West, a Board-certified internist, advised that appellant was unable to work
due to persistent, severe neck pain.
By letter dated November 7, 2007, the Office advised appellant of the evidence needed to
support her claim. Appellant reported that on August 30, 2007 when working to prepare for a
scheduled inspection, she lifted a box down to the floor and felt a “terrific shock injury” to her
neck, causing excruciating pain to her neck, shoulders and upper back. She reported the injury to
the acting supervisor, left work, drove home, took pain medication and went to bed. Appellant
stated that the following day, after receiving help with activities of daily living due to the pain,
she drove herself to occupational medicine at the employing establishment, but they were closed
due to the upcoming Labor Day holiday. She then went to the emergency room, and was sent
home with pain medication. Appellant submitted emergency room discharge instructions that
included a final diagnosis of acute back/shoulder muscular spasms and pain. In a September 24,
2007 report, Dr. Myers noted the history of injury, provided physical findings, and recommended
further studies. By report dated November 29, 2007, he advised that appellant’s symptoms and
physical findings had been consistent with her reported mechanism of injury and, therefore,
within a reasonable degree of medical certainty, her current medical condition was related to the
reported August 30, 2007 work injury.
In a December 11, 2007 decision, the Office denied the claim. It found the August 30,
2007 incident established but that the medical evidence was insufficient to establish that
appellant’s claimed medical condition was caused by the accepted incident.
On January 7, 2008 appellant requested reconsideration. In a December 14, 2007 report,
Dr. West advised that she had not had the opportunity to evaluate appellant in person for her
neck injury but that in her medical opinion it was clear that appellant’s neck pain was caused by
the heavy lifting incident at work. In a December 28, 2007 report, she advised that appellant was
under her care for severe neck pain caused by heavy lifting at work and was unable to return to
work.
By decision dated February 7, 2008, the Office denied modification of the December 11,
2007 decision, finding the medical evidence insufficient to establish appellant’s claim.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.2
Section 10.5(ee) of Office regulations defines a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue, and the medical evidence opinion required to
establish a causal relationship is rationalized medical evidence.5 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors.6 The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7 Neither the
mere fact that a disease or condition manifests itself during a period of employment nor the

1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, supra note 2.

5

M.W., 57 ECAB 710 (2006).

6

D.D., 57 ECAB 734 (2006).

7

Kathryn E. Demarsh, 56 ECAB 677 (2005).

3

belief that the disease or condition was caused or aggravated by employment factors or incidents
is sufficient to establish causal relationship.8
ANALYSIS
The Office accepted that the August 30, 2007 incident occurred in the performance of
duty. The Board, finds, however, that the medical evidence of record is insufficient to establish
that appellant sustained an injury or medical condition caused by this incident. The emergency
room note dated August 31, 2007 merely provided a diagnosis of acute back/shoulder muscular
spasms and pain but did not address the cause of the diagnosed condition. Similarly, the MRI
scan studies merely provided diagnoses. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.9 In a November 29, 2007 report, Dr. Myers advised that appellant’s
symptoms and physical findings were consistent with her reported mechanism of injury and,
thus, her current medical condition was related to the reported August 30, 2007 work injury. In a
December 28, 2007 report, Dr. West advised that appellant was under her care for severe neck
pain caused by heavy lifting at work and was unable to return to work. The Board finds that
these reports, too, are insufficient to establish causal relationship as neither physician provided
medical rationale explaining the mechanics of how appellant’s diagnosed conditions were caused
or aggravated by the August 30, 2007 incident. The physicians did not provide a review of
appellant’s full medical history or explain the basis for their stated conclusion on causal relation.
To meet his or her burden of proof, an employee must submit a physician’s rationalized medical
opinion on the issue of whether the alleged injury or medical condition was caused by the
employment incident.10 The issue of whether a claimant’s disability is related to an accepted
condition is a medical question which must be established by a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disability is causally
related to employment factors and supports that conclusion with sound medical reasoning.11
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an employment injury on August 30, 2007.

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Gary J. Watling, supra note 2.

11

Sandra D. Pruitt, 57 ECAB 126 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 7, 2008 and December 11, 2007 be affirmed.
Issued: January 21, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

